Citation Nr: 0806659	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-39 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at North Mississippi Medical Center 
in May 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran reportedly had active duty from March 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the North 
Mississippi Medical Center in May 2005.


FINDINGS OF FACT

1.  The veteran is reportedly service connected at a 100 
percent evaluation.

2.  The veteran underwent hospitalization at the North 
Mississippi Medical Center from May 16, 2005, to May 23, 
2005, for treatment of alcohol abuse, detoxification.

3.  VA payment or reimbursement of the costs of that May 2005 
hospitalization was not authorized.

4.  The medical expenses incurred in May 2005 were not 
because a VA or other government facility was not feasibly 
available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred by the veteran in May 
2005 at the North Mississippi Medical Center have not been 
met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2007), the veteran has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required.  38 C.F.R. § 
17.132 (2007).

The veteran was provided with a Statement of the Case in 
November 2005 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  This Statement of the 
Case cited to the provisions of 38 U.S.C.A. § 1725 which 
governs the reimbursement of unapproved emergency care of 
nonservice-connected disabilities.  A review of the reasons 
and bases given for denial clearly informed the veteran that 
VA facilities were feasibly available for his care.  
Therefore, the Board is satisfied that the VA Medical Center 
did consider the relevance of these provisions to the claim.  
He was clearly informed of what type of evidence was required 
to establish such a claim.

The veteran was informed of his appellate rights in the VA 
Medical Center's letter of November 2005, the cover letter 
attached to the Statement of the Case, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
Statement of the Case.  Finally, all medical evidence 
regarding the reported non-VA medical treatment in May 2005 
has been obtained and associated with the claims file.  Based 
upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  38 C.F.R. § 20.1102; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The harmless error 
doctrine is applicable when evaluating VA's duty to notify 
and assist).  The contentions by the veteran and his 
representative evince a familiarity with the governing 
criteria.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).  The Board finds that the veteran did meet this 
filing requirement.

The veteran contends that he is entitled to reimbursement of 
medical expenses incurred for hospitalization from May 16, 
2005 to May 23, 2005 at the North Mississippi Medical Center.  
Private treatment records indicate that an ambulance was 
called to the veteran's house on May 15, 2005. The veteran 
was found at that time to be lying on the floor, alert and 
oriented to place and self.  The veteran reported that he 
"hurt all over", but that this was normal for him due to 
prior injuries.  Respiratory condition was found to be 20, 
even, and unlabored.  Pulse was 80, strong, and regular.  
Blood pressure was 140/96.  The veteran was noted to have 
some bruises and abrasions all over his body, in various 
stages of healing, and was reported to have fallen.  The 
veteran indicated that he frequently fell.  He stated he was 
unable to walk due to drunkenness.  Response to the scene was 
noted to be emergency, however, response from the scene was 
found to be a nonemergency.

Upon admission and evaluation to the North Mississippi 
Medical Center, the veteran was found to be extremely 
intoxicated, and was admitted with a diagnosis of alcohol 
dependence, for detoxification.  When the veteran was 
discharged in May 23, he was found to be improved, but it was 
recommended that he enter a residential treatment program for 
his alcohol dependency.

The veteran was denied reimbursement for his expenses in 
relation to this hospitalization because it was found that VA 
facilities were feasibly available to provide care.  The 
veteran and his representative contend that the closest VA 
Medical Center is approximately 111 miles from the veteran's 
home, and that the North Mississippi Medical Center, where 
the veteran was treated, was 20 miles from his home, and that 
it would not have been reasonable to expect the veteran to 
travel 111 miles in his condition when an emergency room was 
only 20 miles away.

As the veteran has a 100 percent permanent and total 
disability, he could be found to be entitled to reimbursement 
of these medical expenses under either 38 U.S.C.A. § 1728, or 
38 C.F.R. § 17.1002.  However, to be eligible under either of 
these provisions, it would have to be found that VA or other 
federal facilities were not feasibly available, and that an 
attempt to use them beforehand would not have been 
reasonable.

Feasibly available is not defined in the relevant statute or 
regulation.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, which are also 
applicable, state that a VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, as 
noted above, a VA facility would not be feasibly available if 
there were evidence establishing that a veteran was brought 
to a hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

However, in this regard, the Board finds that the 
preponderance of the evidence of record shows that a VA 
facility was feasibly available.  In this regard, the Board 
finds probative an August 2005 decision by the Chief of the 
Medical Administrative Service of the VA medical center in 
Memphis, Tennessee, who indicated that VA facilities were 
feasibly available.  The Board finds this evidence 
particularly probative because of the expertise of the 
individual giving the opinion; i.e., an ability to gauge the 
severity of the situation and the availability of a suitable 
federal facility.  The Board also finds this opinion 
probative because it is consistent with other evidence of 
record, including the ambulance report indicating that the 
response from the scene was non emergent.

Although the veteran has indicated that he was unable to talk 
to the EMTs when they arrived by ambulance and that it was 
therefore decided without his consent that he needed 
immediate medical attention, and that this is why he was 
taken to the North Mississippi Medical Center, these 
statements are contradicted by the evidence of record, which, 
as noted above, shows that the veteran was conscious, and 
although somewhat confused, was alert and oriented, with 
normal breathing and a strong pulse, and which also shows 
that the veteran was found to be in a non emergent condition 
when the ambulance left his house.  The Board also notes that 
evidence from the veteran's hospitalization, such as his CT 
scan from the May 2005 hospitalization, which shows nothing 
acute, also supports the Chief of the Medical Administrative 
Service's opinion that it was feasible and reasonable that 
the veteran be treated at a VA facility considering the level 
of urgency exhibited at the time.  

The Board does not dispute the fact that the veteran was in 
need of hospitalization when he was admitted to a private 
facility on May 16, 2005; however, the Board finds that the 
evidence of record supports the Chief of the Medical 
Administrative Service's opinion that a VA medical facility 
was feasibly available to treat the veteran.  As such, the 
veteran does not meet the requirements under either 
38 U.S.C.A. § 1728, or 38 C.F.R. § 17.1002 for a grant of 
reimbursement of medical expenses, and the veteran's claim 
for such must therefore be denied.

The veteran's claim has failed to meet the requirements under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  
Accordingly, payment or reimbursement of unauthorized medical 
expenses incurred at North Mississippi Medical Center in May 
2005 is not warranted.  As the preponderance of the evidence 
is against the veteran's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at North Mississippi Medical Center 
in May 2005 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


